 

Exhibit 10.42

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made this 13th day of January,
2020 by and between 505 EAGLEVIEW BOULEVARD ASSOCIATES, a Pennsylvania limited
partnership (“Landlord”) and IDERA PHARMACEUTICALS, INC., a corporation
(“Tenant”).

 

BACKGROUND

 

Landlord and Tenant are parties to that certain lease agreement dated March 31,
2015, as amended by Amendment to Lease dated September 23, 2015 (collectively
the “Lease”) relating to certain premises consisting of approximately 11,015
rentable square feet, more or less (“Leased Space”) as shown on Exhibit A to the
Lease in the building known as 505 Eagleview Boulevard, Eagleview Corporate
Center, Uwchlan Township, Exton, Chester County, Pennsylvania (the “Building”). 

 

NOW THEREFORE, the parties hereto, each intending to be legally bound hereby,
agree that the Lease is hereby amended and modified as follows:

 

1. Extension of Term.  The Term of the Lease is hereby extended for a period of
five (5) years from June 1, 2020 through May 31, 2025 (the “Extension Term”),
which shall hereinafter be the Expiration Date of the Term. 

2. Landlord’s Work.  Tenant accepts the Leased Space for the Extension Term,
except that Landlord agrees that, at its expense, it shall provide improvements,
described on Exhibit A, to be further documented by plans and specifications to
be reviewed and approved by Landlord and Tenant prior to the commencement of
work, which shall be treated as Landlord’ Work to which Section 8 of the Lease
shall apply.

3. Rent for Extension Term.  Effective as of the June 1, 2010, Minimum Annual
Rent payable in accordance with Section 1(h) of the Lease applicable to the
Leased Space shall be in the following amounts:

 

 

 

 

 

Lease Period

Rate Per Rentable Square Foot

Minimum Annual Rent

Monthly Installment

6/1/2020-5/31/2021

$20.00

$220,300.00

$18,358.33

6/1/2021-5/31/2022

$20.50

$225,807.50

$18,817.29

6/1/2022-5/31/2023

$21.00

$231,315.00

$19,276.25

6/1/2023-5/31/2024

$21.50

$236,822.50

$19,735.21

6/1/2024-5/31/2025

$22.00

$242,330.00

$20,194.17

 

4. Amendment to Early Termination Option.

 

Section 17 of the Lease is amended to substitute for “more than 13,769 rentable
square feet” the phrase “more than 11,015 rentable square feet”.

 

5. Brokers. Tenant and Landlord represent and warrant to each other neither has
had any dealings, negotiations or consultations with Tenant relating to this
transaction and that no other






broker or finder called the Expansion Space to Tenant's attention for lease or
took any part in any dealings, negotiations or consultations relating to the
Expansion Space or this Amendment.    Tenant agrees to be responsible for,
indemnify, defend and hold harmless Landlord from and against all costs, fees
(including, without limitation, attorney's fees), expenses, liabilities and
claims incurred or suffered by Landlord arising from any breach by Tenant of
Tenant’s foregoing representation and warranty.  Landlord agrees to be
responsible for, indemnify, defend and hold harmless Tenant from and against all
costs, fees (including, without limitation, attorney's fees), expenses,
liabilities and claims incurred or suffered by Tenant arising from any breach by
Landlord of Landlord’s foregoing representation and warranty.

 

6. Miscellaneous.

 

(a) All capitalized terms not defined herein shall have the same meaning as the
Lease.  From and after the date hereof, except to the extent that the context
otherwise requires, the term “Lease” shall mean the Lease as modified by this
Amendment.



(b) Except as expressly modified hereby, the terms and conditions of the Lease
remain unmodified and in full force and effect, which the parties hereby ratify
and confirm. In the event of a conflict between the terms of the Lease and this
Amendment, the latter shall control.  The foregoing shall apply to Section 44 of
the Lease granting to Tenant an option to renew for an additional five (5)
years, which shall apply to a period commencing at the end of the Extension
Term.  Without limiting the foregoing, the parties hereby expressly ratify and
restate the confession of judgment as provided in Section 25 of the Lease as
follows:

 

Confession of Judgment

 

WHEN THE LEASE SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, EITHER
DURING THE ORIGINAL TERM OR ANY RENEWALS OR EXTENSIONS THEREOF, AND ALSO WHEN
AND AFTER THE TERM CREATED OR, ANY RENEWAL OR EXTENSION THEREOF SHALL HAVE
EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY OF ANY COURT OF RECORD AS ATTORNEY
FOR TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS
CLAIMING UNDER TENANT, AND A JUDGMENT FOR THE RECOVERY BY LANDLORD OF POSSESSION
MAY ISSUE FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER.  IF FOR
ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED, IT SHALL BE CANCELED OR
SUSPENDED AND POSSESSION OF THE LEASED SPACE REMAINS IN OR IS RESTORED TO
TENANT, LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR TERMINATION
OF THE LEASE, OR ANY RENEWAL OR EXTENSION THEREOF, TO BRING ONE OR MORE ACTIONS
IN CONFESSION OF JUDGMENT FOR EJECTMENT AS HEREINBEFORE SET FORTH TO RECOVER
POSSESSION OF THE LEASED SPACE.  IF IN ANY ACTION TO CONFESS JUDGMENT IN
EJECTMENT, LANDLORD SHALL CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT SETTING
FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT AND IF A TRUE COPY
OF THE LEASE OR THIS INSTRUMENT (AND THE TRUTH OF THE COPY STATED IN SUCH
AFFIDAVIT SHALL BE SUFFICIENT PROOF) BE FILED IN SUCH ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW, RULE OF COURT,
CUSTOM OR PRACTICE TO THE






CONTRARY NOTWITHSTANDING. TENANT EXPRESSLY RELEASES TO LANDLORD, AND TO ANY AND
ALL ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL ERRORS IN THE SAID PROCEEDINGS, AND
ALL LIABILITY THEREFOR.  TENANT EXPRESSLY WAIVES THE BENEFIT OF ALL LAWS, NOW OR
HEREAFTER IN FORCE, EXEMPTING ANY GOODS WITHIN THE LEASED SPACE OR ELSEWHERE
FROM DISTRAINT, LEVY OR SALE.

 

 

 

 

TENANT

 

 

 

IDERA PHARMACEUTICALS, INC.

 

 

 

By: /s/ Vincent J. Milano

 

Vincent J. Milano, Chief Executive Officer

 

 (c)The terms and conditions of the Lease, as amended hereby, constitutes the
whole agreement between the parties and any further amendments or modifications
to the terms of the Lease must be in writing and duly executed by the parties
hereto.

 

(d) This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs and assigns, except as specifically
provided herein or in the Lease, and is not intended to benefit any person or
entity not a party hereto.

 

(e) This Amendment shall be construed under the laws of the Commonwealth of
Pennsylvania without regard to conflicts of laws principles.

 

(f)This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which counterparts together shall
constitute one and the same instrument. It shall not be necessary for all
parties to execute the same counterpart, so long as each party shall have
executed at least one counterpart, but in this latter event, each party shall
have delivered to it photocopies of counterparts showing signatures of all of
the parties.

 

(g)This instrument may not be recorded in the Office of the Recorder of Deeds or
any other place of public record.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK








IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

 

 

 

LANDLORD:

 

 

 

505 Eagleview Boulevard Associates, a Pennsylvania limited partnership

 

 

 

By: 505 Eagleview Boulevard Associates, Inc., its general partner

 

 

 

By: /s/ Robert S. Hankin

 

Robert S. Hankin, President

 

 

 

 

 

 

TENANT:

 

 

 

IDERA PHARMACEUTICALS, INC., a corporation

 

 

 

By: /s/ Vincent J. Milano

 

Vincent J. Milano, Chief Executive Officer

 



